Citation Nr: 0118889	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from September 1968 
to September 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDING OF FACT

The appellant's PTSD is manifested by symptoms of depression, 
anxiety, frequent flashback and nightmares, irritability, 
occasional suicidal ideations, feelings of alienation, an 
inability to trust or get emotionally close to others, sleep 
disturbances, hypervigilant behavior, startle response, loss 
of interest in pleasurable activities, an inability to 
concentrate, feelings of rage, impaired short-term memory, 
and problems with motivation and mood, which produce moderate 
social and industrial impairment.  


CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his service-connected PTSD is more 
severely disabling than currently rated, thereby warranting a 
higher rating.  At a January 2001 Regional Office hearing, he 
described how his PTSD results in depression, a desire to 
stay by himself, and an inability to interact well with co-
workers.  

VA has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  See generally Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.  L. No. 106-475, 114 
Stat. 2096.  In the present case, the Board finds that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained.  The 
Board also finds that the appellant has been properly 
notified of the evidence necessary to complete his 
application for a claim for an increased rating for his PTSD.  
The evidence of record includes the appellant's service 
medical records, records of psychiatric treatment following 
service, a report of a recent VA psychiatric examination, his 
testimony at a personal hearing, and personal statements made 
by him in support of his claim.  The Board is unaware of any 
additional evidence which is available in connection with 
this appeal.  Therefore, no further assistance to the 
appellant regarding the development of evidence is required.  
See generally VCAA; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997). 

The appellant underwent a VA psychiatric examination in April 
1999.  It was noted that he had been married and divorced 
twice, that he had been employed full-time for the last 18 
months, and that he reported working "off and on for the 
government for about 20 years since my discharge from the 
service."  He indicated that he was currently being treated 
for PTSD, and that he had been hospitalized in the 1980s and 
early 1970s due to attempted homicide/suicide shortly after 
his discharge from the service.  He stated that he was a 
Vietnam combat veteran who served in Vietnam from 1969 to 
1971 as a door gunner and helicopter mechanic.  He indicated 
that he lived with his mother and tended to isolate himself 
from others by staying in his room.  He reported frequent 
intrusive thoughts and recollections about his combat 
experiences in Vietnam, with the most intrusive thought being 
the naked, bloated, and mutilated dead bodies of American 
soldiers, which had fostered his deep hatred for the 
Vietnamese and had driven him to attempt to eradicate as many 
of the enemy as possible.  He also described frequent 
nightmares and flashbacks (more than two or three times a 
week), avoidance behavior (he didn't like crowds and avoided 
television and movies related to combat and fireworks 
displays), feelings of alienation, an inability to trust or 
get emotionally close to others, sleep disturbances, 
hypervigilant behavior, startle response, frequent depression 
and loss of interest in pleasurable activities, an inability 
to concentrate, and feelings of rage.  

The evaluation in April 1999 revealed that the appellant's 
thought processes and thought content appeared to be within 
normal limits.  He denied current delusions  and 
hallucinations.  It was noted that inappropriate behavior had 
been cited by prior hospitalizations due to homicidal and 
suicidal plan and intent.  He admitted to occasional suicidal 
and homicidal thoughts and ideations but denied current 
suicidal or homicidal plan or intent.  He was able to 
maintain personal hygiene and other basic activities of daily 
living.  He was fully oriented.  His long-term memory was 
intact, while short-term memory, concentration, and judgment 
are moderately impaired.  Speech was slow.  Mood was 
moderately depressed.  Sleep impairment was chronic in 
nature.  The diagnosis was chronic, moderate PTSD, with 
impaired impulse control and a Global Assessment of 
Functioning (GAF) of 51.  The examiner opined that the 
appellant's PTSD symptoms appeared to be frequent and 
moderate in nature, with no real periods of remission during 
the past 12 months, and caused moderate difficulty in 
establishing and maintaining effective social and 
occupational relationships.  The appellant was considered 
capable of managing his benefit payments.  

The appellant was hospitalized at a VA hospital for six days 
in June 1999 with a chief complaint of feeling suicidal and 
homicidal.  He indicated that because he perceived that his 
mother's boyfriend was abusive to her, he had decided to blow 
up the boyfriend's car.  He also reported that he was having 
nightmares and flashbacks.  By the end of the six days, it 
was reported that he was sleeping and eating well, and was 
cooperating and socializing with the staff.  The discharge 
diagnoses were major depressive disorder with suicidal and 
homicidal ideation and PTSD.  It was reported that GAF at 
admission had been 55 and that at discharge it was 70.  

VA medical records show that the appellant received 
outpatient psychiatric treatment between April and December 
2000.  An April 2000 record indicated that he was living in 
his own apartment, had made amends with his mother, and had 
no signs of behavioral impairment or depression.  A 
subsequently dated April 2000 record showed that he stated he 
experienced periods where he was unable to work due to 
symptoms and called in sick, and that he had a depressed 
mood, a depressed and anxious affect, good insight and 
judgment, hallucinations and flashbacks, and a GAF of 60.  In 
May 2000, he reported continuing problems with flashbacks and 
nightmares, having to deal with irritability at work.  He 
showed continued depression and anxiousness, along with 
irritability and low frustration tolerance, and had a GAF of 
60.  Later in May 2000 he was considered to be making good 
adjustment, to not be a suicide risk, to have no apparent 
hostile feelings towards others, and to be interacting with 
his friends.  His GAF was 60.  In July 2000, he indicated 
that he was having flashbacks and nightmares and felt on the 
verge of another loss of stability.  It was reported that he 
was worsening in terms of depression, that he was more 
irritable and more easily agitated, and that he had low 
frustration tolerance.  His GAF was 45 and his medications 
were increased.  In August 2000, he showed strain of possibly 
being without work because his place of employment had filed 
for Chapter 11 bankruptcy.  But he indicated less 
irritability due to increased medications, more restful sleep 
since being placed on Flurazepam, a continuing relationship 
with a lady, and a desire to get into a six week PTSD 
program.  It was noted that he had stopped taking his 
medications for four days and had been surprised at how 
quickly his symptoms returned when off medications.  In 
September 2000, he reported that he had received his pink 
slip at work, and he indicated that he felt he was falling 
apart physically and mentally, although he assured the social 
worker that he was not suicidal.  Later in September 2000 he 
reported fleeting suicidal thoughts (2-3 times) the past 
week, without any plans to follow through.  He stated that he 
was not sleeping well and that he took walks three times a 
week.  He was assessed as being down over his unemployment 
and not actively structuring his day, but was not considered 
a danger to himself or others.  In October 2000, he did not 
seem to be seriously depressed, but he described occasional 
temper outbursts with no particular triggers, which he agreed 
might be related to his job searching, and a conscious 
refocusing of his thoughts when he would begin to think of 
suicide.  The assessment was that he was doing rather well 
under the circumstances, that he was no danger to himself or 
others, and that he was not shutting himself apart from 
friends or family.  In December 2000, he appeared anxious and 
ill at ease and reported that he was staying inside a great 
deal recently due to bad weather.  He indicated that while he 
had suicide thoughts two to three times a week he had no 
plans to harm himself, and that he felt it was bothersome to 
get worked-up over a job prospect and then have nothing 
happen.  The assessment was that the only bright spot for the 
appellant was his baby granddaughter, that he was maintaining 
regular contact with his mother and children, that he was 
showing more and more signs of depression, and that he was 
withdrawing/drinking.  

A February 2000 rating decision granted service connection 
for PTSD and assigned a 30 percent rating.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence in this case, the Board finds that 
the appellant's GAF has ranged from 70 to 45, with the 
majority of the readings falling between 51 and 60.  The 
appellant's representative points out that, under DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, revised in 1994, (DSM-
IV), a GAF range from 51 to 60 is indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  While not disputing that the appellant has 
moderate symptoms or moderate social or occupational 
difficulty (he does not demonstrate serious symptoms or 
serious social or occupational difficulty), the Board notes 
that both 50 and 30 percent ratings for PTSD contemplate 
occupational and social impairment.  Because the appellant 
has occupational and social impairment, the Board will look 
at the other criteria listed for both a 30 and a 50 percent 
rating.  

The evidence does not demonstrate that the appellant's 
occupational and social impairment has been shown to be due 
to such symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, weekly panic attacks, 
difficulty in understanding complex commands, impairment of 
long-term memory, impaired judgment, or impaired abstract 
thinking.  However, the April 1999 VA psychiatric examination 
and the outpatient records from April 2000 to December 2000 
demonstrate evidence of disturbances of motivation and mood, 
impaired short term memory, slow speech, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The evidence also indicates that the 
appellant experiences depression and anxiety, frequent 
flashback and nightmares, irritability at times with co-
workers, feelings of alienation, an inability to trust or get 
emotionally close to others, sleep disturbances, 
hypervigilant behavior, startle response, loss of interest in 
pleasurable activities, an inability to concentrate, feelings 
of rage, and occasional suicide ideations, although without 
intent to carry through with them.  

After careful and longitudinal review of the evidence, the 
Board finds that the appellant's psychiatric symptoms more 
nearly approximate the criteria for a 50 percent rating under 
Diagnostic Code 9411.  Thus, applying the provisions of 
38 C.F.R. § 4.7, the Board concludes that a 50 percent rating 
is warranted for the appellant's service-connected PTSD.  
However, the evidence does not show that the appellant's 
occupational and social impairment is manifested by symptoms 
of suicidal ideation, obsessional rituals that interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances, or an inability to 
establish and maintain effective relationships that produce 
deficiencies with regard to work, school, family relations, 
judgment, thinking, or mood.  Hence, because the appellant's 
symptoms do not more nearly approximate the criteria for a 70 
percent rating, a rating greater than 50 percent is not 
warranted for his PTSD.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 30 percent evaluation for his PTSD 
by the February 2000 rating decision, and his current appeal 
was based on that rating, the Board must consider staged 
ratings under Fenderson.  As the evidence shows that the 
appellant's moderate PTSD symptoms were present at the April 
1999 VA psychiatric examination, the Board finds that a 50 
percent rating is warranted from the effective date of the 
grant of service connection for PTSD.  The evidence does not 
show that the criteria for a 70 percent rating for PTSD has 
been demonstrated at any time since the appellant filed his 
claim for service connection for PTSD.  


ORDER

A 50 percent rating is granted for PTSD, subject to the laws 
and regulations governing the award of VA monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

